Case: 2:19-cv-04698-ALM-KAJ Doc #: 33 Filed: 08/24/20 Page: 1 of 1 PAGEID #: 951




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


ROVER PIPELINE, LLC,                                :
                                                    :    Case No. 2:19-cv-04698
               Plaintiff,                           :
                                                    :    JUDGE ALGENON L. MARBLEY
       v.                                           :
                                                    :    Magistrate Judge Jolson
AMY M. ZWICK, et al.,                               :
                                                    :
                                                    :
               Defendants.                          :


                                            ORDER

       This matter is before the Court on Defendants’ Motion to Dismiss. Doc. 10. Plaintiff,

however, has filed an Amended Complaint, thereby mooting Defendants’ pending Motion. See

Glass v. The Kellogg Co., 252 F.R.D. 367, 368 (W.D. Mich. 2008) (“Because the original

complaint has been superseded and nullified, there is no longer a live dispute about the propriety

or merit of the claims asserted therein; therefore, any motion to dismiss such claims is moot.”).

Accordingly, Defendants’ Motion to Dismiss [#10] is DENIED WITHOUT PREJUDICE as

MOOT.

       IT IS SO ORDERED.

                                                                                  _
                                             ALGENON L. MARBLEY
                                             CHIEF UNITED STATES DISTRICT JUDGE

DATED: August 24, 2020




                                                1
